The action of the Supreme Court in refusing a writ of error on the first appeal of this case is the sole reason I do not dissent from the opinion of the court on this appeal. I believe the judgment on this appeal should be affirmed because the judgment on the first appeal should have been affirmed, but I find myself without authority to so hold because of the prior action of the Supreme Court, as indicated.
The Supreme Court has written no opinion in this case, although the legal effect of what it did is the same. Since some of *Page 311 
the parties have announced that this case is on its way back to the Supreme Court for a complete review, I feel it not inappropriate to express my views as to the former opinion of this court.
It is not so much with the rules of law reiterated or laid down in that opinion with which I disagree, it is with the application or non-application of those rules to the facts which I consider wrong.
Such former opinion is, in my judgment, fundamentally erroneous for the reason that the rules applicable to ordinary life estates and life tenants are held to be controlling, when we are dealing with no such estate, but have before us a defeasible estate, an estate subject to forfeiture for breach of a condition subsequent.
It is pure coincidence that a defeasible life estate is involved. It might have been any other kind of estate made upon condition subsequent, such as a fee simple estate, or an estate for years. The controlling principles of law would be the same.
In Davis v. Vidal, 105 Tex. 444, 151 S.W. 290, 293, 42 L.R.A., N.S., 1084, the court quoted with approval the following from Dunlap v. Bullard, 131 Mass. 161, 163:
"`All that remains, after the gift or grant takes effect, continues in the grantor, and goes to his heirs. This is the right of entry, which, from the nature of the grant, is reserved to the grantor and his heirs only, and which gives them the right to enter as of their old estate, upon the breach of the conditions.' These considerations are equally applicable whether the estate subject to the condition subsequent is an estate in fee, or an estate for life or years."
The 1910 deed from Mr. and Mrs. Bryson to their son John, which is the source of this litigation, was a deed of gift conveying the lands to John and his heirs after his death, subject to "all the conditions, restrictions and limitations as the same are hereinafter specifically stated."
The deed contained these provisions:
"* * * provided however (during) his said lifetime he shall pay all lawful tax assessments of every kind which said premises may be subject, and shall personally keep the possession, use and enjoyment of the same * * *.
"In the event of the death of the said John Bryan Bryson without issue and in the event no default has been made up to the time of his death in the terms and conditions of the conveyance by reason of which said land has become subject to revert to us, then the use, control, possession and title shall revert to and vest in our other children * * *
"* * * in the event John Bryan Bryson during his lifetime should default in any of the conditions, limitations and restrictions in this deed that are provided for his said life estate, or should he violate any of the term, conditions and restrictions upon him herein, then it is especially provided that the whole of said life estate and all the rights whatever herein conveyed to the said John Bryan Bryson shall immediately cease, and he shall vacate said lands and the same shall revert to us, or the one of us that may then be living, and we, or said survivor, shall have the right to reenter upon and take possession of said lands, and no interest, claim or title whatever shall pass to the children or descendants of the said John Bryan Bryson but we, or said survivor shall repossess and re-own said land, both as to possession and title to the fee as fully as if this instrument had never been executed."
A condition subsequent is one which operates upon some estate already created and vested, and which, if not performed, may defeat it at the election of the grantor. 12 Tex.Jur., p. 126.
It is academic to discuss whether there was an automotic reversion of title to the grantors in the above deed upon breach of its conditions, or whether affirmative action by grantors was required. The latter occurred as shown by the suit in Runnels County to enforce the forfeiture. Harrison v. Foote, 9 Tex. Civ. App. 576, 30 S.W. 838 (opinion by Williams, J.). This case also holds that actual reentry is not required to enforce a forfeiture. But, even so, this right of reentry is assignable. Perry v. Smith, Tex.Com.App., 231 S.W. 340, and as assignees of this right appellees have entered upon the premises.
It is unfortunate, because it tends to confusion, that by another coincidence, one of the conditions upon which continuance *Page 312 
of the life estate depended was the failure to pay taxes. Thus it was, in the former opinion, that the tax obligation was decided upon principles applicable to ordinary life estate. This was not error so long as the life estate continued, but, it is submitted, that the defeasance of this estate is another matter, controlled by other facts and principles, to-wit: the provisions of the 1910 deed and settled rules of law applicable to termination of estates upon breach of condition subsequent, regardless of the nature of such condition so long as it is not unlawful.
The 1910 deed is contractual in its nature and the grantees therein are bound by the terms of such contract. Greene v. White, 137 Tex. 361,153 S.W.2d 575.
This deed plainly provides for termination of the life estate before death of the life tenant and the effect of such termination, which stated effect is in accordance with what the law would be even if the contract had not so provided.
"A defeasance carries with it the idea of nullity; it is said to be a condition annexed to a deed, which, being performed, the deed is rendered null." Stayton, J., in Astugueville v. Loustaunau, 61 Tex. 233.
"An estate having been granted upon a condition subsequent, the estate or interest which remains in the grantor is termed `a possibility of reverter' or `right of reentry.' The condition having been breached, the right to the property reverts to the grantor and he becomes entitled to reenter and resume possession. The existence of this right results in defeating the estate conveyed to the grantee and reinvesting the grantor with the interest originally held by him, placing him in the situation he would have occupied if no conveyance had been executed." 36 Tex.Jur., pp. 875-876.
See Lumsden v. Payne, 120 Tenn. 407, 114 S.W. 483, 21 L.R.A., N.S., 605.
Applying the principle that as between an ordinary life tenant and remainderman, the former is liable for taxes, the court, before, concluded that it was the duty of this life tenant to pay such taxes during his whole life.
This, I believe, to be the major error committed by the court on the first appeal. This holding wholly ignores the provision of the deed and rules of law pertaining to the defeasible nature of this life estate.
I say that it is an unfortunate coincidence that nonpayment of taxes is one of the conditions upon which the life estate was subject to forfeiture. The nature of a lawful condition should not affect the rights of the parties, stipulated in the deed, and accorded them by law.
If the condition subsequent had been that the life tenant not marry, surely no court would hold that he was under a duty to the remainderman not to marry.
If the condition subsequent had been the support of grantor, there would be no duty to the remainderman to continue such support during the entire life of the life tenant, when the only penalty provided by the deed and by law is the loss of the life estate.
These illustrations could be extended ad infinitum, as the nature of such conditions is as numerous as the mind can concoct. Many of them pertain to the use to be made of the property or continued residence thereon. The only penalty for the breach of such condition is forfeiture. No right of specific performance rests in the grantor. 19 Am.Jur., p. 551.
Grantees in such instruments are not personally responsible for the performance of such conditions.
"And it has been held that where the agreement of the parties provides for the remedy by the reverting of the premises, the grantor ordinarily will be relegated to such remedy and equity will not compel performance by injunctive relief. As has been judicially invoked: `It by no means follows, because a grantee consents to take an estate subject to a condition that he consents to obligate himself personally for performance of the condition.'" Tiffany, Real Property, 3rd Ed., Vol. 1, p. 364.
"A condition differs from a covenant. The legal responsibility for nonfulfillment of a covenant is that the party violating it must respond in damages. The consequence of the nonfulfillment of a condition is a forfeiture of the estate. The grantor may reenter and possess himself of his former estate. The court, in a *Page 313 
proper case, can enforce the specific performance of a covenant; but it cannot enforce the specific performance of that in a deed the nonperformance of which works a forfeiture of the estate." Sanitary Dist. of Chicago v. Chicago Title  Trust Co., 278 Ill. 529, 116 N.E. 161, 165.
In addition to the loss of the life estate by reason of his breach of a condition subsequent, the life tenant has suffered these penalties: He cannot purchase and own the property in fee; his own father and mother cannot give him the property in fee; they cannot will it to him in fee; and as to this property he is disinherited.
Then, too, there is to be considered the right of the mother, surviving grantor in the 1910 deed. She owned 5,000 acres of land in fee, unencumbered and unrestricted, yet, without any wrong upon her part, except perhaps misguided generosity, she is told by the courts that she cannot sell, give or will this property to her son to hold as his: very own.
All this for the benefit of a gratuitous remainderman. As far as I know, a donee has never before been held to have such dictatorial power and control over a donor. Common decency demands that a gift, if it is to be received, be taken on the terms offered. The law should and does require no less.
Nor is the fact that appellant is an innocent grantee or remainderman of any moment. In Perry v. Rogers, 52 Tex. Civ. App. 594, 114 S.W. 897, 899, a will was involved which provided for other disposition of the property in the event the will was contested by the devisees. Some of the devisees contested the will, one did not, and he contended:
"It is insisted on behalf of appellant that, title to the 10 acres of land devised to him having vested in him, and he not having offered or attempted to `change or break' the will, the judgment rendered is erroneous, in so far as it declares a forfeiture of his rights under the will, and fails to adjudge to him in the partition ordered the interest represented by the devise to him. Whether the contention should prevail or not depends upon whether the testator intended that the forfeiture clause in the will should so operate or not. For his intention must be held to control when to give it effect will not violate the law or contravene its policy."
The court held:
"That it was his intention that his surviving wife and their children should take his interest in the property to the exclusion of every other person, in the event the disposition made by him of the property should not be effective because not acquiesced in by one entitled to object there-to, we think was made as clear as language could evidence it by the will, which declared that in such an event: `It is my wish and desire that the half interest that I hold and possess in all my estate, both real and personal, be given, and I hereby bequeath the same, to my present wife for the benefit of my sons, Oscar D. and Louis Perry, sons of my present wife by me.' The intention being plain, that to give it effect will operate to deprive devisees innocent: of any attack on his right to dispose of the property of the benefit it conferred upon them furnishes no reason why his will should not be enforced as he intended it should be. The condition upon which such innocent persons should hold under the will not operating to violate the law, nor in contravention of good morals or public policy, the courts cannot do otherwise than enforce it. Within the bounds suggested the law conferred upon the testator full power freely to make any disposition he desired to make of his property. Having kept within those bounds, whether he exercised the right he possessed wisely or unwisely, justly or unjustly, is not for the courts to determine.
                           * * * * * *
"But we are of the opinion that, if it affirmatively appeared from the record that the will in the particular in question was unreasonable and unjust, the intention of the testator nevertheless being plain, we would have no right to revise or remake the will. `When,' said a writer on the subject, `a testator has made known his purposes in respect to his property by the use of plain and unambiguous language, though his purposes may seem unreasonable, unjust, or absurd to others, his will is its own expositor, and a law unto the *Page 314 
court, where it violates no principles of law or morality.'"
In Stewart v. Blain, Tex. Civ. App. Galveston, 159 S.W. 928, 930, the court applied the same principles to a deed, saying:
"The property was a gift or donation from Blanchette, and he had a right to make what conditions and limitations he chose."
In support of its holding that under the second deed from Mrs. Bryson the son, whose life estate had been forfeited, could only acquire a life estate and could not claim the fee against the former remainder-man, the court, on the first appeal, cites and quotes from Vol. 1, Sec. 149, Property, Restatement of the Law, the quotation being at the bottom of page 539 of 196 S.W.2d, last column.
That the rule there stated is applicable only to ordinary life estates is shown by reference to other sections of this same work.
Section 129 provides that subject to limitations stated in Section 130, it is the duty of the life tenant to pay current taxes.
Section 130 provides that the duties described in Section 129 "exist only to the extent that they are not negatived in whole, or in part, by the terms of the instrument which created the estate for life."
The rule is similarly stated in 31 C.J.S., Estates, § 47, pages 59, 60:
"A life tenant, in possession, enjoying the rents and profits, or those succeeding to his estate, must pay all the ordinary taxes on the property during the continuance of his estate, unless there is some agreement, or some provision in the instrument creating the estate relieving him of this liability."
All of the authorities cited by the court (lst col., second par., p. 540 of 196 S.W.2d) in support of the text quoted from the Restatement involve legal or conventional life estates not subject to defeasance for breach of condition subsequent.
The 1910 deed fixed the rights of all parties thereto. Its language is too plain to admit of any doubt or call for any construction. The effect of the breach of its conditions is stated to be that the property shall revert to grantors both as to possession and title in fee "as fully as if this instrument had never been executed," and that "no interest, claim or title whatever shall pass to the children (appellant) or descendants of" the life tenant.
Appellant does not suggest that there is anything illegal or immoral about these provisions of the deed, and I perceive none. Courts should not rewrite this deed nor refuse to give it effect according to its clear and specific import.
The District Court of Runnels County by solemn judgment, spread upon the deed records of Concho County prior to appellees' purchases, cancelled this deed, and, in my opinion, it does not exist for any purpose.
The hardship and virtual disaster cast upon appellees by the course of this litigation is so shocking that, in my opinion, a reexamination of the entire case should be made.